Mr. Justice MacLeary
delivered the opinion of the court.
The applicants in this case do not show themselves to be parties interested in this matter in such a way as to qualify them to present a petition for mandamus, and the writ was for that reason properly denied. Reference may be had to the *428case of Casalduc, just decided, for a sufficient discussion of tire only question involved.
Tlie judgment of the District Court of Guayama is correct and should he affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras, and Wolf concurred.